Citation Nr: 9934112	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-12 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a malignant melanoma, 
to include as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 and April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the veteran had also perfected an appeal 
in regard to an increased rating for his service-connected 
post-traumatic stress disorder (PTSD) disability.  The 
veteran subsequently withdrew his appeal in writing in April 
1999.  38 C.F.R. §§ 20.204(b), (c) (1999).  Accordingly, the 
only issue for appellate review is entitlement to service 
connection for a malignant melanoma.  


FINDING OF FACT

The claim of entitlement to service connection for a 
malignant melanoma, to include as the result of exposure to 
herbicide agents, including Agent Orange, is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
malignant melanoma, to include as a result of exposure to 
Agent Orange, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection under Agent Orange

Service connection may be presumed for a number of diseases 
arising in veterans who have been determined to have been 
exposed to Agent Orange.  A list of these diseases is 
contained at 38 U.S.C.A. § 1116 (West 1991 & Supp. 1999), and 
38 C.F.R. § 3.309(e) (1999).  The list includes chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Presumption of in-
service exposure is established where the claimant both 
served in the Republic of Vietnam during the appropriate 
period and has developed an enumerated disease.  McCartt v. 
West, 12 Vet. App. 164, 168-69 (1999); 38 U.S.C.A. 
§ 1116(a)(3).

In this case, the veteran served in the Republic of Vietnam 
from August 1968 to August 1969.  His service medical records 
(SMRs), to include his separation physical examination dated 
in March 1971, do not reflect any treatment entries or 
findings pertaining to melanoma.

Associated with the claims file are private treatment records 
from a number of facilities and health care providers.  The 
records were from Vanderbilt University Hospital Medical 
Center; Kishor N. Vora, M. D.; R. Daniel Beauchamp, M. D.; 
and the Owensboro-Daviess County Hospital.  The records 
covered a period from march 1988 to February 1997.  The 
majority of the records pertained to treatment provided for 
the veteran's nonservice-connected heart condition.  Some of 
the records did relate to treatment and evaluation of the 
veteran's melanoma.  However, none of the records related the 
veteran's melanoma to any incident of service or exposure to 
herbicides, to include Agent Orange.

Also associated with the claims file are VA treatment 
records, hospital summaries and examination reports dated 
from October 1995 to February 1999.  The records reflect 
treatment for a number of conditions, to include the 
veteran's melanoma.  However, as with the private treatment 
records, the VA records contain no medical opinion to link 
the veteran's melanoma to any incident of service or exposure 
to herbicides, to include Agent Orange. 

The veteran also presented testimony at a hearing at the RO 
in September 1998.  However, the veteran's testimonial 
evidence was primarily limited to the issue of an increased 
rating for his service-connected PTSD.  He did not provide 
any information that would lead to discovery of medical 
evidence that would provide a nexus between his melanoma and 
exposure to herbicides, to include Agent Orange.

Finally, the Board notes that the appellant's spouse and 
minister have provided lay statements in support of the 
veteran's claim.  However, the focus of those statements 
related to the veteran's claim for an increased rating for 
his service-connected PTSD.  Further, while the veteran's 
spouse and minister are certainly capable of providing 
evidence of symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

Given the foregoing evidentiary record, then, since melanoma 
is not among the conditions/diseases found at 38 C.F.R. 
§ 3.309(e), and inasmuch as there is no evidence reflecting a 
diagnosis of one of the listed conditions included in such 
regulation, a plausible claim for service connection for 
malignant melanoma disability, due to exposure to Agent 
Orange, is not presented.


Direct Service Connection

The United States Court of Appeals for the Federal Circuit 
has held that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).  Although 
that case specifically dealt with the list of radiogenic 
diseases contained in 38 C.F.R. § 3.311(b), the Board applies 
the holding in Combee to cases involving herbicide exposure.  
However, where the issue involves medical causation, 
competent medical evidence that the claim is plausible or 
possible is required to set forth a well-grounded claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran is seeking service connection for a malignant 
melanoma.  The legal question to be answered initially is 
whether he has presented evidence of a well-grounded claim; 
that is, a claim that is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail and there is no 
duty to assist him further.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that the claim is not 
well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  In addition, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the veteran's SMRs are negative for any 
diagnosis or treatment for melanoma.  Further, there is no 
evidence of a diagnosis of the veteran's condition within one 
year of service or subsequent evidence to show that it was 
compensably disabling within the year after his release from 
active duty in 1971.  The first evidence of record to reflect 
a diagnosis of a malignant melanoma occurred in 1996.  None 
of the private or VA treatment records associated with the 
claims file have related melanoma to any incident of service.  
Moreover, the veteran has not indicated that there are any 
available medical records that would provide such a nexus.  

The only evidence to provide a nexus between the veteran's 
malignant melanoma and his period of service, are his own 
statements.  As indicated above, the veteran is certainly 
capable of providing evidence of symptomatology.  However, a 
medical opinion from a qualified individual is required to 
relate his currently diagnosed condition to service.  See 
Espiritu and Gowen.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran with a malignant 
melanoma during service or within the one year period 
following service, and as he has submitted no competent 
evidence to support his claim that his malignant melanoma is, 
in any way, related to his period of service, the Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefit sought on appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Entitlement to service connection for a malignant melanoma, 
to include as a result of exposure to Agent Orange is, 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

